Citation Nr: 0937259	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  02-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The Veteran had military service from August 1989 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran timely appealed the RO's May 2001 
rating action to the Board. 

In June 2007, the Board remanded the Veteran's claim of 
entitlement to a TDIU to the RO for additional development, 
in part, to afford the Veteran a social and industrial survey 
to assess his capacity for employment.  The requested 
development has been completed and the case has returned to 
the Board for appellate review.  


FINDING OF FACT

The Veteran is not unemployable due to service-connected 
disorders.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide. Proper notification must also invite the claimant to 
provide any evidence in his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the Veteran 
with post-adjudication notice on the Pelegrini II VCAA 
elements in a June 2002 letter.  The letter informed him to 
let VA know of any evidence he thought would support his 
claim of entitlement to a TDIU, told him that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran was informed of the Dingess elements in 
a July 2007 letter.  Id.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  Although the Veteran was not provided VCAA 
notice until after the RO's initial adjudication of the claim 
in May 2001, there is no prejudice to him as the claim was 
readjudicated in a June 2002 statement of the case and 
subsequent Supplemental Statements of the Case issued 
throughout the duration of the appeal.  Id.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of the claim.  The 
record includes service treatment records, as well as post-
service private and VA examination and outpatient treatment 
records.  Statements from the Veteran were also associated 
with the claims folders.  There are no known additional 
records to obtain.  In addition, pursuant to the Board's June 
2007 remand directives, a VA social and industrial survey of 
the Veteran was obtained in June 2008.  A copy of the June 
2008 VA social and industrial survey is contained in the 
claims folders. 

In sum, the record reflects that the facts pertinent to the 
claim of entitlement to a TDIU have been properly developed 
and that no further development is required to comply with 
the provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will adjudicate the claim.

II.  Merits Analysis 

The Veteran asserts that his service-connected disabilities, 
primarily his musculoskeletal disorders, prevent him from 
working at substantially gainful employment.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a Veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice- 
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

The Veteran completed two years of college with additional 
training in radio broadcasting.  On VA Form VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, received by VA in October 2000, he indicated 
that he had last worked full-time in July 2000 for a medical 
facility.  However, the nature of the employment for the 
period from November 1999 to July 2000, the number of hours 
worked per week, the highest gross earning per month, and the 
time lost from illness was not provided.  On VA Form VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability, received by VA in September 2007, 
the Veteran indicated that he was employed part-time at a 
local university as a consultant for 15 hours a week.  
However, in an August 2007 letter to VA, as well as during a 
June 2008 VA social and industrial examination, the Veteran 
reported that for the previous two and a half years, he has 
worked full-time at a local radio station as a Program 
Director/"on air personality."  (See August 2007 letter 
from the Veteran to VA, and June 2008 VA social and 
industrial survey report, respectively.).  

Service connection is in effect for a mood disorder, 
depression (evaluated as 30 percent disabling), lumbosacral 
strain (evaluated as 20 percent disabling), left ankle 
arthritis (evaluated as 10 percent disabling), right ankle 
arthritis (evaluated as 10 percent disabling), headaches as 
due to an undiagnosed illness (evaluated as 10 percent 
disabling), and pseudofolliculitis barbae and hemorrhoids 
(each evaluated as noncompensably disabling).  His combined 
rating is 60 percent.  Therefore, he does not meet the 
percentage standards for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a).

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. § 4.16(b), for Veterans who are 
unemployable by reason of service-connected disabilities but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating. VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.
The RO has considered extraschedular rating and has 
determined that referral for such extraschedular rating is 
not appropriate.  (See July 2009 Supplement Statement of the 
Case).  The Board may accordingly consider the issue without 
prejudice to the Veteran.

A schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra .

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The Veteran has numerous non-service-connected disabilities 
that cannot be considered when determining whether he 
warrants an extraschedular rating.

Consequently, the Board must now determine whether the 
Veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational 
and occupational background.  The Veteran has completed two 
years of college with additional training in radio broadcast.  
For the previous two and a half years, the Veteran has worked 
at a local radio station as an "on air personality"/Program 
Director.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

After a review of the evidence, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  Despite the Veteran's contention that 
his service-connected disabilities, primarily his 
musculoskeletal disorders, prevent him from working at 
substantially gainful employment, he has maintained gainful 
full-time employment at a local university's radio station 
for the previous two and a half years.  (See August 2007 
letter from the Veteran to VA, and a June 2008 VA social 
industrial report).  

In fact, the June 2008 VA examiner concluded, after a review 
of the Veteran's entire medical history, as well as a social 
and industrial assessment, that his current radio station 
position served him well because it gave him a sense of being 
special and an ability to achieve goals that others could 
not.  In addition, the Veteran had limited personal 
interactions with others that also served him well in his 
position.  The June 2008 VA examiner specifically maintained 
that while the Veteran was mildly depressed, that his 
depression, as well as his inability to establish good work 
relationships, was due to a personality disorder--a disorder 
for which service connection cannot be granted.  38 C.F.R. 
§ 3.303(c)(2008).  

The evidence clearly documents that the Veteran is 
substantially employed full-time at a local radio station.  
Accordingly, the Veteran is not precluded from performing all 
forms of substantially gainful employment due to his service-
connected disabilities and his claim of entitlement to a TDIU 
must be denied.

ORDER

A total disability rating based on individual unemployability 
is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


